MEMORANDUM OF DECISION
Andover Wood Products, Inc. appeals from the judgment of the Superior Court, Cumberland County, affirming the decision of the Maine Unemployment Insurance Commission (Commission) that Marlene A. Dunn is eligible for unemployment benefits. When the Superior Court acts in direct judicial review of the Commission’s decision, we accord no deference to the judgment of that court. See Look v. Maine Unemployment Insurance Commission, 502 A.2d 1033, 1034 (Me.1985). Our careful review of the record discloses that the Commission properly determined Dunn did not engage in misconduct connected with work that would disqualify her from benefits. 26 M.R.S.A. § 1193(2) (Supp.1985-1986). Cf. Look, 502 A.2d at 1034-36.
The entry is:
Judgment affirmed.
All concurring.